Having read Presiding Judge Prendergast's dissent, I wish to add that I do not think there is anything said herein that can be construed as rendering invalid those provisions of the law requiring affidavits to be made by druggists and others, for we think a provision to require the owner, when he secures it from the express office, to make affidavit that he intended it for his own use would be valid, and there is nothing in the opinion that holds or is intended to hold that the law requiring such affidavits to be filed is invalid. Neither is there anything said or held herein that renders invalid the law requiring intoxicating liquors to be labeled when shipped, or to render *Page 639 
invalid the law making it an offense to deliver such liquors to any person other than the consignee — the owner. In fact, such law is referred to in the opinion and approved. These are reasonable regulations to prevent illegal sales. We have deemed it necessary to add this much so that it may not be gathered that we lend our sanction to this part of Presiding Judge Prendergast's dissent. But we do not deem it necessary to comment further thereon, for in our opinion he does not therein discuss any of the questions involved in a proper discussion of this case, but his dissent was apparently written in moments when he was not cool and collected, for it mainly deals in extravagant conclusions and assertions, and not with the issues herein involved.